Title: From Alexander Hamilton to Sharp Delany, 13 September 1789
From: Hamilton, Alexander
To: Delany, Sharp


Treasury OfficeNew York September 13th. 1789.
Sir
Mr. Duer my assistant goes to Philadelphia to transact some business with the bank there in which your co-operation will probably be wanted. He will give you the necessary explanations; and I doubt not will have your acquiescence in whatever may be requisite to complete his arrangments. The other principal Officers of the Department not being on the spot some informality may be unavoidable. But the necessity will justify it; and as soon as the Comptroller and Treasurer arrive, things will be put in their proper train.
I am, Sir   Your obedient servant
Alexander HamiltonSecretary of the Treasury
Sharpe Delaney Esq.
